Citation Nr: 0125144	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  99-24 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
$66,281.61 dependency and indemnity compensation (DIC).


WITNESSES AT HEARING ON APPEAL

Appellant and spouse (spouse at RO hearing only)


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The veteran served on active duty from December 1974 to May 
1980.  In May 1980, he died from injuries sustained in an 
inservice helicopter crash.  The appellant is the veteran's 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from determinations by the Department of Veterans 
Affairs (VA) Debt Management Center (DMC) in Fort Snelling, 
Minnesota, and VA Regional Offices (ROs) in Honolulu, Hawaii, 
and Oakland, California.

This case was the subject of a November 2000 hearing before 
the undersigned Board member, and the subject of a Board 
remand dated in February 2001.


FINDINGS OF FACT

1.  In correspondence dated in August 1993, VA notified the 
appellant at her address of record of the amount of the 
overpayment, and also informed her that her right to request 
a waiver of recovery of the overpayment would last for only 
180 days.

2.  VA received the appellant's request for waiver of 
recovery of the overpayment in October 1998.






CONCLUSION OF LAW

A timely filed claim for waiver of recovery of the 
overpayment of DIC benefits was not received from the 
appellant.  38 U.S.C.A. § 5302(a) (West 1991);  38 C.F.R. § 
1.963(b)(2) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The record indicates that the appellant was in receipt of 
dependency and indemnity compensation for approximately 10 
years after remarrying, from 1983 to 1993.  VA seeks 
repayment of this compensation from the appellant.  The 
appellant contends that she informed VA of her marriage in a 
timely manner in 1983, and on subsequent occasions, and 
further that she requested a waiver of the debt within 180 
days of the first time she received notice of the debt, in 
1997.  She further contends that she believed the benefits 
received were for her son rather than for herself.   

The appellant's current husband testified at the August 1999 
RO hearing that he remembered very clearly that in 1997 a VA 
employee in Honolulu told him that the Honolulu RO had on 
file a 1983 letter from the appellant notifying them that she 
had remarried.  He said he called the Honolulu RO about one 
month later and was informed that the records had been 
transferred to archives.  The hearing Chairperson indicated 
that they had obtained records from archives, but that no 
such letter was currently in the record. 

During a November 2000 Board hearing, the appellant reported 
that in 1983 she notified the Honolulu RO of her remarriage, 
because she had been told her benefits would stop if she 
married.  She said that she continued to receive checks, 
however, and that she thought that maybe these were for his 
son rather than for her.  She said she was first notified of 
the debt in 1997.  She emphasized that she thought the 
benefits she had received after her remarriage were for her 
son, and that she thought she had done the proper thing and 
was receiving the proper benefits.

In a letter dated April 2001, the RO asked the appellant 
whether she was appealing the creation of the debt as well as 
seeking a waiver of overpayment.  She did not respond, and 
the RO appropriately proceeded to readjuducate only the issue 
of entitlement to a waiver of overpayment of DIC, as directed 
by the Board in its February 2001 remand.  The RO informed 
her of this fact in the last paragraph of a June 2001 letter.

The RO has denied the appellant's claim on the ground that 
she received notice of the debt in August 1993, and the RO 
did not receive a request for waiver of overpayment from the 
appellant within 180 days of that notice.

The administrative documentation in the claims file shows the 
following:

Soon after the veteran's death, the RO granted DIC benefits, 
effective May 1980, the day after her husband's death.  This 
award was at the rate for a widow with a dependent child. 

VA records show that from February 1990 through July 1993, 
all of the appellant's DIC checks were sent to the proper 
address.  The appellant has not contended that the address 
indicated in VA records is incorrect.

In April 1993, the RO sent the appellant a letter stating 
that she had been sent a form inquiring as to her marital 
status, but she had not returned the form.  Because the form 
had not been returned, VA proposed terminating her award 
effective May 1980.  She was given a period of time to 
furnish information on her marital status lest her DIC 
benefits be terminated.  The letter was sent to the same 
address as her monthly DIC checks.

In July 1993, VA terminated the appellant's benefits 
retroactively from May 1980 forward, based on her failure to 
respond to VA inquiries regarding her marital status, 
creating a debt to the government based on a large 
overpayment of DIC benefits.

A DMC database printout shows that on August 7, 1993, the VA 
Debt Management Center sent the appellant a letter that 
notified her of her debt due to overpayment of benefits.  
This letter was sent to the same address to which her VA 
benefits checks had been sent.  The letter informed her that 
her right to request a waiver of recovery of the overpayment 
would last for only 180 days.  The DMC database printout 
shows that the DMC sent additional letters about the debt in 
November 1993, December 1993, and January 1994.

An April 2001 DMC database printout, obtained pursuant to the 
Board's February 2001 remand of this case to the RO, shows 
the appellant contacted the DMC in April 1994 to discuss 
repayment options for the debt in her inactive account.

DMC database printouts show that the DMC sent additional 
letters about the debt in May 1994, September 1994 and March 
1997. 

In June 1997, the appellant wrote to the RO, reporting that 
she did not know what the alleged overpayment and debt to the 
U.S. Government was about, and requesting that she be 
informed of the cause and reason for the overpayment.  

In August 1997, the RO sent the appellant copies of April 
1993 and July 1993 letters proposing and then informing her 
of the retroactive termination of her benefits based on her 
failure to respond to correspondence requesting an update of 
her marital status.  She was informed that this was the cause 
of her overpayment of DIC benefits from May 1980 forward.

In October 1997, the appellant responded to a letter 
informing her of her debt to VA.  "This is BS," she wrote.  
"I've request[ed] 3 hearings and have no response."

In November 1997, the appellant submitted a form indicating 
she had remarried in May 1983.  (The calculation of VA's 
overpayment of benefits, previously calculated back to May 
1980 since VA did not know if or when she had remarried, was 
subsequently reduced accordingly.)  Also in November 1997, 
the appellant requested a hearing on the disputed debt, and 
asserted that she was "almost at the state to take legal 
action against the VA."  She further asserted that her son's 
benefits stopped arriving when he turned 18 years old, as 
they were supposed to.  (The Board notes that this may be 
technically true, but it is irrelevant to this matter.  She 
continued to receive benefits based on her status as a widow 
for two more years.)  

A computerized DMC log of a report of contact in March 1998 
indicates that the appellant called to contact the regional 
office.

A computerized DMC log of a report of contact in October 1998 
indicates that the appellant called to discuss "waiver or 
dispute" of debt.

In October 1998, the RO sent the appellant the results of an 
audit of her overpayment for the period from May 1983 through 
July 1993.  (In May 1999, the amount of the overpayment was 
reduced to account for benefits properly paid for her 
dependent son through May 1991, when he turned 18.)  

Also in October 1998, the appellant contended that she had 
notified the RO about her marriage.  She said she continually 
responded on yearly questionnaires on how she spent the money 
on her son.  She averred that she never received the alleged 
notifications of overpayment in 1993.  She questioned whether 
benefits were not due for her dependent son during the period 
in question.  She concluded by asserting that she did not 
have the funds to pay the debt, which the RO construed as a 
first request for waiver of the overpayment.

In December 1998, the DMC denied the appellant's request for 
waiver of indebtedness on the basis that the application was 
not made within 180 days from the date of notification of the 
debt.  She submitted a timely notice of disagreement, and 
after the RO issued a statement of the case, submitted a 
timely substantive appeal.

Claims Development and Adjudication

A request for waiver of an indebtedness shall only be 
considered if made within 180 days following the date of 
notice of the indebtedness to the debtor.  The 180-day period 
may be extended if the individual requesting waiver 
demonstrates that, as a result of an error by the VA or the 
postal authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing.  If the requester does 
substantiate that there was such a delay in the receipt of 
the notice of indebtedness, the 180-day period shall be 
computed from the date of the requestor's actual receipt of 
the notice of indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.963(b)(2).

In February 2001, the Board remanded this case in light of 
recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA), which contains extensive provisions modifying the 
adjudication of all pending claims.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The new law revises the former § 
5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in developing the facts pertinent to the 
claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they are codified in title 38 United States Code is 
noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

This case was remanded for compliance with the then-newly-
enacted VCAA in February 2001.  The RO made extensive and 
diligent efforts to obtain all documentation of written and 
oral contacts between VA and the appellant.  As a result, new 
and relevant information was added to the claims file.  In 
June 2001, the RO sent the appellant an excellent letter 
informing informing her of the results of the search as 
directed by the Board in its remand.  She has not replied to 
that letter.

The Board must now conclude that the results of the VCAA-
mandated search completely undermine her contentions and her 
claim.  The new evidence includes a computer-logged report of 
contact in April 1994, coded as a discussion of "repayment 
plan inactive account."  The Debt Management Center indicated 
in April 2001 correspondence that a contact thus coded would 
have been for the purpose of discussing repayment options.  
This contact undermines two key contentions of the appellant 
-- that she had never been notified of the debt until 1997, 
and that she did not understand that she owed a debt prior to 
1997.   The new evidence shows that she had been informed of 
her debt at a much earlier date, because she acknowledged her 
debt in April 1994 by contacting the DMC to discuss repayment 
options.

The RO and DMC records did not confirm that the appellant or 
her current husband informed VA of her marriage in 1983.  
Instead, the evidence shows that the appellant was informed 
of the debt on eight separate occasions from April 1993 
through September 1994, at the correct address, the same 
address at which she had been receiving her benefits checks.  
In this light, the Board must conclude that her claim that 
she received no notification of the debt prior to 1997 is 
unbelievable.  Whatever may be her recollections now, the 
record demonstrates beyond reasonable dispute that at the 
critical time in question she knew of the debt, as evidenced 
by her depositing checks sent to the same address and 
contacting the DMC to discuss repayment options in April 
1994.  At that time, she still had declined to update VA as 
to her marital status.  The critical notification of her 
rights to request a waiver of recovery of the overpayment, 
sent to her in August 1993, was sent to the same address as 
the checks she had cashed over the years, one month after her 
benefits were terminated.  Her son turned 18 in 1991, not 
1993, as she is no doubt aware, so the contention that she 
thought the benefits were terminated only because her son had 
turned 18 does nothing to bolster her claim of a mere 
misunderstanding.  Given the RO's extensive search, there is 
no reasonable possibility of obtaining records of the further 
contacts claimed by the appellant and her spouse, or that 
such records still exist.  This is especially so because the 
Board is highly persuaded that most of the claimed contacts 
never took place.  The evidence shows that the appellant did 
indeed received the correspondence in 1993 and 1994 that she 
claims not to have received, or else she would not have 
sought information on repayment of the debt in April 1994.  
The evidence shows that the appellant's version of the events 
is simply not true - she knew of the debt, declined to 
respond to correspondence requesting her marital status, and 
did not request a waiver of the overpayment or otherwise 
contact VA in any way within 180 days of the critical August 
1993 date upon which she was specifically informed of the 
amount of her debt and her rights to request a waiver of 
recovery of overpayment.  She did not inform VA as to her 
marital status and date of her remarriage until November 
1997.  And no document until one received in October 1998 
includes a legible acknowledgment that her last name included 
"Warren."  For the many years prior to that her signature was 
a very illegible, perhaps evasive, scribble.

The evidence establishes that the appellant was informed of 
the debt and the 180 day period to request a waiver in August 
1993, that she knew of the debt and sought repayment 
information in April 1994, and that she did not request a 
waiver of the debt until October 1998, years after the 180 
day period to request a waiver of recovery of overpayment had 
expired.  These facts alone require that her appeal be 
denied.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).  
There is no reasonable possibility that further development 
will change these determinative facts.  The appellant's 
contention that she was first informed of the debt in 1997 is 
soundly refuted.  Any further search for back-and-forth 
correspondence during the 1983, 1993 or 1997 time frames, 
between her or her husband and the DMC and ROs, is futile and 
pointless.  At no time has she contended that she requested 
waiver of the overpayment within 180 days of the August 1993 
notification of the debt.  The heart of her contentions has 
been that she did not know of the debt until 1997.  This is 
simply not true.  
 
As to notification of the laws and regulations pertaining to 
her claim, the appellant was clearly notified of the laws and 
regulations, and the reasons bases upon which the appeal was 
denied, in a September 1999 statement of the case, and in a 
June 2001 statement of the case.  Also, judging by her 
contentions and correspondence, she was well aware of what 
the evidence would need to show for her to prevail in her 
appeal under the facts of this case - that she had never 
received the August 1993 notification of the debt and 
requested a waiver within 180 days of effective notice of the 
debt.  See, for example, paragraph 7 of her correspondence 
dated in January 1999 (and received by the RO in February 
1999).

The facts of this case are now clear.  There is no reasonable 
possibility that further development would substantiate the 
appellant's claim, and she has demonstrated actual notice of 
the laws and regulations in this case.  The notice and 
development requirements of the VCAA have been met.

In finding that the information and supporting documentation 
in this case from the Debt Management Center are credible, 
the Board has relied upon and is bound by the presumption of 
administrative regularity.  The Court of Appeals for Veterans 
Claims has defined a presumption of administrative regularity 
as follows: "[t]he presumption of regularity supports the 
official acts of public officers and, in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties."  Clear evidence 
to the contrary is required to rebut the presumption of 
regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), 
(quoting United States v. Chemical Foundation, 272 U.S. 1, 
14-15 (1926)).  In the present case, the evidence is 
consistent with the DMC and RO's depiction of events, and 
refutes the contentions of the appellant.  The presumption of 
regularity is not even arguably rebutted.  While the Ashley 
case dealt with regularity and procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied the presumption of regularity to procedures at the RO 
level, such as in the instant case.

In sum, the appellant did not request a timely waiver of the 
recovery of the debt, of which she was notified VA in August 
1993, until October 1998.  This is more than 180 days past 
the August 1993 notification of the debt.  Since the request 
for waiver of recovery of the overpayment was received more 
than 180 past the date of notification of the indebtedness, 
the Board must deny the claim for waiver of recovery of the 
overpayment.  38 C.F.R. 38 C.F.R. § 1.963(b)(2).


ORDER

The appeal for waiver of recovery of an overpayment of 
dependency and indemnity compensation benefits is denied.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

